Exhibit (10)(u)

 

EARLY RETIREMENT AGREEMENT

AND

GENERAL RELEASE

 

1. The Parties to this Early Retirement Agreement and General Release (“General
Release”) are The Lubrizol Corporation (“Lubrizol”), and George R. Hill (“GRH”).
This General Release will also be binding on GRH’s heirs, successors, and
assigns. This General Release releases Lubrizol, as well as its successors,
assigns, divisions, related or affiliated companies, officers, directors,
shareholders, members, employees, agents and counsel, including without
limitation any and all management and supervisory employees of Lubrizol
(hereinafter collectively termed the “Released Parties”).

 

2. Lubrizol advises GRH to consult with an attorney prior to executing this
General Release. GRH agrees that he has had the opportunity to consult counsel,
if he chose to do so, and that he has had adequate time to read and consider
this General Release before executing it (at least 45 days, if needed). GRH
acknowledges that he is responsible for any costs and fees resulting from his
attorney reviewing this General Release. GRH agrees that he has carefully read
this General Release and knows its contents, and that he signs this General
Release voluntarily, with a full understanding of its significance, and
intending to be bound by its terms.

 

3. As consideration for the promises in this General Release, and for the
purpose of securing the release of any and all claims against the Released
Parties (including personal injury claims), it is agreed that:

 

  A. GRH will retire from employment with Lubrizol effective September 30, 2004.

 

  B. Lubrizol will pay to GRH a lump sum of $454,615, less applicable taxes.

 

  C. Lubrizol will pay to GRH a pro-rated amount under the terms of the
Performance Pay Plan, less applicable taxes, based on actual results for the
year of termination.

 

  D. Lubrizol will pay to GRH a pro-rated amount under the terms of the LTIP
program, less applicable taxes, payable at the end of each LTIP period for which
there is a payout and in which GRH is a participant as of September 30, 2004;

 

  E. Lubrizol will pay on behalf of GRH the COBRA premiums, or retiree medical
and dental premiums under Lubrizol’s retiree medical and dental program
(whichever is elected by GRH) for the period ending August 31, 2005, or, if GRH
elects COBRA, GRH’s ineligibility for further coverage under the COBRA rules,
whichever is earlier.

 

  F. GRH and his spouse may take their 2004 Executive Physicals as per the most
recent letter from W. G. Bares.



--------------------------------------------------------------------------------

  G. GRH may use an Award under the Financial Planning Program in accordance
with post-retirement provisions of the Program.

 

  H. Management will request that the Organization and Compensation Committee
accelerating the vesting on any options outstanding on September 30, 2004.

 

4. GRH agrees to release and forever discharge the Released Parties from all
causes of action, claims, demands for payment, costs, expenses, damages, or
reimbursement (including claims for attorneys’ costs, expenses, and fees), suits
at law or equity, or claims of whatsoever kind and nature which he now has,
whether known or unknown, arising out of, on account of, or in any way connected
with, directly or indirectly, his employment with Lubrizol, or his termination
from employment with Lubrizol, other than any claims that may arise under the
Indemnification Agreement between Lubrizol and GRH dated October 20, 1986. This
release includes, but is not limited to, any claim of discrimination or
retaliation on any basis, including but not limited to, race, color, national
origin, religion, sex, age, or disability arising under any federal, state, or
local statute, ordinance, order or law, including the Age Discrimination in
Employment Act; any claim that the Released Parties, jointly or severally,
breached any contract or promise, express or implied, or any term or condition
of GRH’s employment; any claim for promissory estoppel arising out of GRH’s
employment with Lubrizol; and any other issue arising out of GRH’s employment
with Lubrizol.

 

5. From October 1, 2004 to September 30, 2006, GRH agrees that he will not,
without the prior written consent of Lubrizol, which consent will not be
unreasonably withheld, engage in any Competitive Activity. For purposes of this
Agreement, the term “Competitive Activity” means GRH’s participation, without
the written consent of an officer of Lubrizol, in the management of any business
enterprise if such enterprise engages in substantial and direct competition with
Lubrizol and such enterprise’s sales of any product or service competitive with
any product or service of Lubrizol amounted to 25% of such enterprise’s net
sales for its most recently completed fiscal year and if Lubrizol’s net sales of
said product or service amounted to 25% of Lubrizol’s net sales for its most
recently completed fiscal year. “Competitive Activity” does not include (i) the
mere ownership of securities in any such enterprise and exercise of rights
appurtenant thereto or (ii) participation in management of any such enterprise
other than in connection with the competitive operations of such enterprise.

 

6. GRH acknowledges that the payment of the consideration enumerated in
Paragraph 3 of this General Release is solely in exchange for the promises made
herein. GRH further acknowledges that such payment does not constitute an
admission by the Released Parties of liability or of violation of any applicable
law or regulation.

 

7. GRH acknowledges that by reason of his position with Lubrizol, he has had
access to confidential materials and information concerning Lubrizol’s business
affairs. GRH represents that he has held all such materials and information
confidential and will continue to do so.

 

8. GRH agrees that he will return all Lubrizol property in his possession on or
about September 30, 2004, and will not modify or remove any Lubrizol property in
whatever format.



--------------------------------------------------------------------------------

9. GRH agrees that all provisions, terms and conditions of this General Release
are and shall remain confidential and shall not be disclosed to any person not a
party hereto (except his attorney, financial adviser, and immediate family)
under any circumstances, except as required by law.

 

10. GRH agrees that no promises or agreements have been made to him except those
contained in this General Release.

 

11. GRH may revoke and cancel this General Release by providing written notice
of such revocation to Lubrizol to the attention of Mark W. Meister, 29400
Lakeland Boulevard, Wickliffe, Ohio 44092. Such written notice must be received
by Lubrizol within seven (7) days after GRH’s execution of this General Release.
If he does so revoke, this General Release will be null and void and Lubrizol
shall have no obligation to make the payments provided in Paragraph 3. This
General Release shall not become effective and enforceable until after the
expiration of this 7-day revocation period; after such time, if there has been
no revocation, the General Release shall be fully effective and enforceable.

 

12. If any provision of this General Release is declared invalid or
unenforceable, the remaining portions shall not be affected thereby and shall be
enforced.

 

13. This General Release shall be governed under the Laws of the State of Ohio.

 

The Lubrizol Corporation

   

By:

 

/s/ Mark W. Meister

--------------------------------------------------------------------------------

 

/s/ George R. Hill

--------------------------------------------------------------------------------

   

Mark W. Meister

 

George R. Hill

Date: June 28, 2004

 

Date: August 11, 2004

       

Effective Date of General Release is

seven days after this date